Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In communications filed on 4/18/2022, claims 1-20 are presented for examination. Claims 1 and 11 are independent.
Applicant’s arguments with respect to claims rejected under 35 USC 112 have been fully considered and are unpersuasive. A review of the disclosure including specific portions pointed out by the Applicant in the Remarks, does not show support for claimed elements “identifying, by one or more processors, a model trained with results from using a plurality of different types of simulated phishing communications; determining, by the one or more processors using the model, a second type of simulated phishing communication to communicate to a user after at least a predetermined time of communicating a first type of simulated phishing communication to cause the user to take an action responsive to the second type of simulated phishing communication.” (Emphasis added). Note there is no “identifying, by one or more processors, a model trained” in the disclosure and therefore, the claimed elements dependent on the “identifying, by one or more processors, a model trained” also do not have any support as recited in the claim. 
Applicants’ arguments, see Applicant Arguments/Remarks filed 4/18/2022, with respect to claim(s) rejected under prior art have been considered but are not persuasive. Contrary to Applicant’s argument, Park’s Anylogic performs phishing simulation and updates the algorithms based on the results of the phishing simulation (Park: Chapter 2, 2.3, i.e., the simulation modeling and anylogic; see also, chapter 4, pages 28-72, i.e., AnyLogic simulation runs phishing tests using first set of algorithms and based on the results obtained from the simulation tests, algorithms and tests sets are modified for subsequent simulation tests and subsequent to the modification, conducting new simulation tests)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432